ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                   )
                                              )
Accel Pacific Joint Venture                   ) ASBCA No. 62429
                                              )
Under Contract No. FA4407-14-D-0020           )

APPEARANCE FOR THE APPELLANT:                    David A. Rose, Esq.
                                                  Rose Consulting Law Firm
                                                  Valdosta, GA

APPEARANCES FOR THE GOVERNMENT:                  Jeffrey P. Hildebrant, Esq.
                                                  Air Force Deputy Chief Trial Attorney
                                                 Michael J. Farr, Esq.
                                                  Trial Attorney

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: January 25, 2021



                                              JOHN J. THRASHER
                                              Administrative Judge
                                              Chairman
                                              Armed Services Board
                                              of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62429, Appeal of Accel Pacific Joint
Venture, rendered in conformance with the Board’s Charter.

      Dated: January 26, 2021



                                               PAULLA K. GATES-LEWIS
                                               Recorder, Armed Services
                                               Board of Contract Appeals